CONVENTION D'ÉTABLISSEMENT
Entre
LA RÉPUBLIQUE ISLAMIQUE DE MAURITANIE
Et

LA SOCIÉTÉ Mauritanian Copper Mines (MGM S.A.)

CONVENTION D'ÉTABLISSEMENT

ENTRE :

La RÉPUBLIQUE ISLAMIQUE DE MAURITANIE (ci-après « l'ÉTAT »), représentée par
Monsieur Mohamed Abdellahi Ould Oudaâ, Ministre de l'industrie et des Mines en vertu
des pouvairs qui lui sont conférés par le Chef de l'Etat, d’une part,

ET

La SOCIÉTÉ MAURITANIAN COPPER MINES, {ci-après la « SOCIÉTÉ »), en abrégé
« MCM SA, une société anonyme de droit mauritanien, dont le siège social est établi à
Akjouit, représentée par Monsieur Zain Abu Bekr Al Zubaïdi, en vertu des pouvoirs qui lui
sont conférés par le Président du Conseil d'Administration, d'autre part,

IL A ÉTÉ PRÉALABLEMENT EXPOSÉ CE QUI SUIT :
4. ATTENDU QUE la SOCIÉTÉ dispose d'un titre minier en cours de validité sous forme

de Concession minière appelée CM2 pour l'exploitation de la mine de cuivre de Guelb
Mogphrein (ci-après la « Concession minière »);

mn

ATTENDU QUE, pour l'exploitation de la mine de Guelb Moghrein, la société « Guelb
Moghrein Mines d'Akjouit, S.A. » (ci-après « GEMAK ») s’est vu octrayer par la Loi n°
97-024 du 20 juillet 4997 une convention d'établissement déterminant les droits et
obligations afférents à cette exploitation (ci-après la « Convention GEMAK »).

3. ATTENDU QUE la SOCIÉTÉ a été créée le 23 septembre 2004 dans le but de
développer le projet de Guelb Moghrein consistant en la construction d’une usine pour
traiter le minerai de cuivre contenu dans les corps minéralisés de Guelb Moghrein,
ainsi que tout autre corps minéralisé approprié exploité dans les environs d’Akjouit en
vertu de la concession CM2 (ci-après le « Projet »);

4... ATTENDU QUE ÉTAT a transféré les dispositions de la Convention GEMAK en faveur
de la SOCIÉTÉ en vertu de la Loi n° 2005-050, datée du 27 juillet 2005;

5. ATTENDU QUE la SOCIÉTÉ a complété l'étude de faisabilité du Projet, a obtenu un
financement intérimaire et a construit une usine de traitement d'une capacité de
2 000 009 de tonnes de minerai de cuivre par an;

6. ATTENDU QUE l'ÉTAT à pris connaissance du Projet, a reconnu son importance tant
pour le développement économique durable de la Mauritanie que pour l'amélioration
des conditions de vie des populations de la région de Finchiri et a négocié avec la
SOCIËTÉ certains changements aux modalités de la Convention GEMAK (que l'ÉTAT
et la SOCIÉTÉ souhaitent consigner dans la présente Convention d'établissement)
modifiée et ré instituée conformément aux dispositions de la loi n° 2005-050 du 27
juillet 2005 portant transfert en faveur de la SOCIETE des dispositions de la convention
de GEMAK ratifiées par la loi n° 97-024 du 20 juillet 1997, du Code des
investissements de la Mauritanie, déterminant les garanties, les concessions et
l'assistance que l'ÉTAT est prêt à accorder à la SOCIÉTÉ pour la bonne exécution et la
Viabilité du Projet;

7... ATTENDU EN OUTRE QUE, eu égard aux investissements et à la redynamisation de
la région de l'Inchiri envisagés par le Projet, l'ÉTAT a décidé, dens sa volonté d'assurer
la réussite et la pérennité du Projet, de lui conférer ies avantages fiscaux et douaniers

énoncés ci-après, par dérogation à l'Ordonnance n°89.013 portant au Code des
investissements modifiée et remplacée par la loi n°2002-03 du 20 janvier 2002 portant
Code des Investissements :

8. ATTENDU QUE LA SOCIÉTÉ, qui reconnaît que ces garanties et avantages tiennent à
l'importance du Projet pour le secteur minier Mauritanien, fera tout ce qui est
raisonnablement possible pour en assurer la bonne exécution.

CECI EXPOSÉ, LES PARTIES SONT CONVENUES DE CE QUI SUIT :

ARTICLE 1: OBJET DE LA PRÉSENTE CONVENTION

La présente Convention d'établissement (la « Convention >) à pour objet de définir les
principes de base selon lesquels la SOCIÉTÉ réalisera le Projet, en contrepartie desquels
FÉTAT s'engage à concéder à la SOCIÉTÉ les avantages, les garanties et l'assistance
nécessaires à la bonne exécution du Projet, décrits ci-dessous.

ARTICLE 2: OBLIGATIONS DE LA SOCIÉTÉ.

2.1 La SOCIÉTÉ s'engage, sauf cas de force majeure, à réaliser le Projet, selon les règles
de l'art et à assurer une production continue de cuivre et d’or à partir de la mine de
Guelb Moghrein, sise dans la zone désignée Concession minière n° 2 (« CM2 »}. Pour
ce faire, elle garantit à l'ÉTAT sa capacité financière et technique à exploiter ledit
minerai conformément aux normes en vigueur sur le plan international dans le secteur
de l'industrie minière.

Sans restreindre la généralité de ce qui précède, la SOCIÉTÉ, conformément à l'étude
de faisabilité du projet, traitera annueliement en moyenne deux millions (2.000.000) de
tonnes de minerai de cuivre pour une production de 420.000 tonnes de concentrés de
cuivre et 65.000 onces d'or et s’efforcera d'optimiser la production annuelle de l’usine
de traitement.

2.2 Consciente de l'importance de la question de l'eau en Mauritanie, en particulier Feau
potable de l'aquifère de Bennichab, et en vue d'utiliser au mieux cette ressource pour
les besoins du Projet, la SOCIÉTÉ s'engage à ce que le rythme d'exploitation de
l'aquifère permette à celle-ci de se recharger partiellement durant la vie du Projet. Il est
admis par ailleurs que la SOCIÉTÉ S’investira significativement, seule ou avec
l'assistance des autorités concernées, dans la recherche de nouvelles sources d’eau
susceptibles de diminuer la pression sur l'aquifère de Bennichab.

23 La SOCIÉTÉ doit se conformer à la règlementation en vigueur en matière

d'environnement applicable au Projet durant toutes ses phases: mise en œuvre,
exploitation et fermeture, de façon à préserver l'écosystème.

ARTICLE 3: GARANTIES ET AVANTAGES

En conirepartie des engagements pris par la SOCIÉTÉ dans le cadre du Projet, FÉTAT lui
accorde, pour la durée de la Convention spécifiée à l'article 4, les garanties et avantages
énoncés ciaprès :

3.1

Garanties générales

3.1.4 Stabilité des conditions, des garanties et des avantages

{a)

(a)

L'ÉTAT garantit à la SOCIÉTÉ, pendant toute la durée de la présente Convention, la
stabilité des conditions, des garanties et des avantages précisés dans la présente
Convention et, d'une façon générale, de toutes les conditions prévues aux présentes,
qui sont considérées par les parties comme nécessaires aux fins de permettre à la
SOCIÉTÉ d'assumer les obligations mises à sa charge par ia présente Convention.

Pendant toute la durée de la présente Convention, toute modification des lois,
ordonnances, décrets au autres règlements mauritaniens à la date d'entrée en vigueur
de la Convention GEMAK qui concerne ou pourrait toucher lune ou l'autre des
conditions, des garanties ou des avantages quels qu'ils soient prévus aux présentes,
ne seront en conséquence pas applicables au Projet ni à la SOCIÉTÉ, et celle-ci
pourra se prévaloir du maintien du régime juridique en vigueur à la date d'entrée en
vigueur de la Convention GEMAK.

Aucune disposition législative ou réglementaire prenant effet postérieurement à la date

d'enirée en Vigueur dé ia Convention GEMAK-ne_pourra avoir pour conséquence de

supprimer ou de restreindre les conditions, les garanties et les avantages accordés à la
SOCIÉTÉ par la présente Convention.

Nonobstant ce qui précède, il est entendu que toute disposition législative ou
réglementaire plus favorable que celles en vigueur à la date d'entrée en vigueur de la
Convention GEMAK sera applicable à la SOCIÉTÉ sur simple demande de celle-ci

3.1.2 Non-discrimination

L'ÉTAT garantit que la SOCIÉTÉ, ses actionnaires, administrateurs, bailleurs de fonds,
fournisseurs et clients ainsi que les personnes qu'elle emploie, régulièrement ou
ternporairement, ne feront l'objet d'aucune discrimination de droit ou de fait.

3.2. Garanfies juridiques

3.2.1 Lois et règlements

{)

Si l'ÉTAT devait adopter/promulguer ou faire adopter/promulguer un texte comportant
une modification des dispositions applicables à la date d'entrée en vigueur de la
Convention GEMAK dans le domaine de la législation et de la réglementation relatives :
{D aux sociétés et aux règles régissant les rapports entre la SOCIÉTÉ et ses
actionnaires, et notamment, sans restreindre la généralité de ce qui précède, en ce qui
concerne le fonctionnement, la gestion, la transformation, la fusion ou la liquidation de
la SOCIÉTÉ; et sans restriction (ii) les règles et règlements relatifs au Code minier, au
Code de commerce ou à toute autre loi, à l'exception du droit social (droit du travail et
de le sécurité sociale) applicable à la SOCIÈTÉ ou à l'exploitation du Projet, la nouvelle
régiementation ne s'appliquera pas à la SOCIÉTÉ si elle a pour effet d'aggraver sa
situation.

La SOCIÉTÉ est dûment autorisée par l'ÉTAT à tenir sa comptabilité, à préparer ses
États financiers, à faire ses déclarations de revenus et à acquitter ses redevances en
dollars américains, uflisant des normes comptables intemationales. Elle peut utiliser
les services d'une société d’auditeurs d'entreprises indépendante afin d’auditer ses
êtats financiers conformément aux nommes comptables agréées au plan intemational,

La SOCIÉTÉ, toutefois, établira aussi des états financiers annuels en Ouguiya (UM)
sur la base de la conversion des comptes en Dollars américains ($US) en comptes UM
à la fin de chaque exercice.

{c) Les principaux comptes en $US mentionnés dans le paragraphe 3.2.1(b) ci-dessus
formeront la base de tous les impôts et autres calculs, et des cornptes audités jugés
conformes à la loi mauritanienne.

(d), L'ÉTAT peut exiger des vérificateurs de ja SOCIÉTÉ un certificat dans un format
| convenu qui reflète l'authenticité des transactions. La SOCIÉTÉ demandera aux
| vérificateurs, dans le cadre de leur audit, de vérifier les secteurs exigés par l'ÉTAT. Un

tel certificat sera ensuite délivré périodiquement à l'ÉTAT

3.2.2 Propriété privée et liberté du commerce

(a) L'ÉTAT garantit à la SOCIÉTÉ le maintien des dispositions légaies et réglementaires
applicables à la date d'entrée en vigueur de la Convention GEMAK, relatives au
respect de la propriété privée, au libre exercice du commerce et de l'industfie ainsi qu'à
la libre disposition des biens corporels et incorporels.

{b) Conformément aux dispositions de l'article 5 du Code des investissements de, 1989
reprises par l'article 4 du Code des investissements de 2002, FÉTAT garantit à la
SOCIÉTÉ qu’il n’expropriera, ne nationalisera ou ne réquisitionnera à aucun moment
pendant toute la durée de la présente Convention les actifs détenus au utilisés par la
SOCIÉTÉ en vue de la réalisation du Projet, sous réserve des cas d'utilité publique et,
dans ces cas, uniquement moyennant paiement à la SOCIÉTÉ d'une juste et équitable
indemnisation selon les principes et usages du droit international.

3.2.5 Réclamations environnementales

(a) Conformément à l'article 5 du décret no 054-2004 du 6 juillet 2004 relatif à
l’environnement minier, la SOCIÉTÉ ne sera pas tenue responsable du passif
environnemental, à savoir les désordres environnementaux du site résultant des travaux
antérieurs. Toutefois, pour bénéficier de cette mesure, la SOCIÉTÉ devra, dans une
section particulière de son dossier d’Étude d’Impact Environnemental et Social, décrire,
quantifier et évaluer avec le plus grand détail ces impacts antérieurs à son activité et les
conditions dans lesquelles elle reçoit la zone qui fait l’objet du projet. Le titulaire reste
responsable de toute aggravation des conditions environnementales constatée après le
début de son activité.

(b) L'ÉTAT dédommagera, défendre et protégera la SOCIÉTÉ et ses actionnaires contre

toutes responsabilités pour les réclamations, pertes ou dommages relatifs au passif
environnemental visé à l'alinéa 3.2.3 (a) ci-dessus.

33 Garanties économiques

3.3.1 Stabilisation des conditions d'activités commerciales

Pendant toute la durée de la présente Convention, il ne sera appliqué à la SOCIÉTÉ aucune
mesure comportant une restriction, de quelque nature que ce soit, sous réserve des
dispositions d'ordre public et des conditions dans lesquelles la législation à la date d'entrée
en vigueur de la Convention GEMAK permet ce qui suit :

si

{a}

(b)

{e)

(Q}

(a)

h)

(0)

6)

(L)

(0)

La liberté pour la SOCIÉTÉ de choisir ses fournisseurs, entrepreneurs, transitaires,
transporteurs, banquiers, quels que soient leur nationalité ou leur statut juridique;

La liberté d'approvisionnement, sans limitation, des matériels, des matières premières,
des matériaux, des machines, des équipements, des voitures, des pièces détachées,
des matières consommables, des réactifs, du carburant (y compris, sans limitation, du
mazout lourd, du diesel et autres huiles et lubrifiants) et autres marchandises que la
SOCIÉTÉ importera en Mauritanie, quelles qu’en soient la nature et la provenance;

La liberté de circulation en Mauritanie des matériels et produits visés au paragraphe
précédent ainsi que de tous les produits fabriqués par là SOCIÉTÉ;

La liberté d'exportation hors de la Mauritanie de la production de la SOCIÉTÉ sous
toutes ses formes pendant toute ja durée de la présente Convention:

La fiberté de choix de ses assureurs qu'ils soient internationaux ou locaux et/ou
intermédiaires, et/ou de sa couverture d'assurance;

La liberté de posséder et d'exploiter ou de faire exploiter pour son compte une centrale
électrique d'une puissance suffisante eu égard aux besoins de la SOCIÉTÉ sur tout le
site d'exploitations et, notamment, pour les machines, les installations et la cité minière,
dans le cas où la SOMELEC ne serait pas en mesure de fournir à des prix et à des
conditions concurrentiels les besoins en énergie électrique du Projet ;

La liberté d'installer, de posséder, d'exploiter, de réparer ou d’avoir accès à la nouvelle
canalisation d’eau entre Bennichab et Akjouit, la liberté de posséder, d'exploiter, de
réparer et d’avoir accès à l’ancienne conduite SOMIMA et la liberté d'installer, de
posséder, d'exploiter et d’avoir accès à toutes les infrastructures associées et à toute
conduite additionnelle qui pourraient être requises ou construites par la SOCIÉTÉ
pendant la durée de la présente Convention ;

La liberté de posséder et d'exploiter l'équipement de télécommunications, lorsque de
telles installations sont soit non disponibles ou de capacité insuffisante pour les besoins
de la SOCIÉTÉ, ou encare sont offertes par l'autorité compétente en Mauritanie à des
taux et à des conditions non concurrentiels:

La liberté de posséder et d'exploiter une cité minière et autres logements réservés à la
SOCIÉTÉ en vue d'y loger des employés et, notamment, les entrepreneurs spécialisés,
si nécessaire;

La liberté de passéder et d'exploiter un magasin propre à la SOCIÉTÉ pour vendre aux
employés ou aux entrepreneurs de la nourriture, des boissons ou tout autre bien de
consommation en vue d'un usage strictement personnel;

La liberté de posséder et d'exploiter un restaurant propre à la SOCIÉTÉ pour vendre de
la nourriture et des boissons aux employés et aux entrepreneurs;

La liberté de posséder et d'exploiter une clinique médicale propre à la SOCIÉTÉ pour
fournir des services médicaux aux employés et aux entrepreneurs.

Cependant, la SOCIÉTÉ accordera, chaque fois que c’est possible, la priorité en matière
d'exécution de ses contrats aux fournisseurs de travaux, de fournitures et de services, et aux
assureurs installés en Mauritanie, à condition toutefois que ceux-ci offrent des conditions et
des prix concurrentiels, et qu'ils fassent preuve de capacités d'exécution équivalentes à
celles des fournisseurs et assureurs étrangers.

Pour asseoir davantage les principes de transparence et d'équité, des copies de tous les
contrats souscrits par la SOCIETE se rapportant à ses activités en Mauritanie seront
soumises à l'ÉTAT dès leur signature.

3.3.2 Droits d’extraction du minerai et de l’eau

(a)

(b}

34

Pour la durée de la présente Convention, l'ÉTAT garantit à la SOCIÉTÉ le libre accès à
tous les minerais de la Concession minière appelée CM2 et leur fibre évacuation:

L'ÉTAT garantit à la SOCIÉTÉ tous les droits pour extraire, acheminer et utiliser des
quantités suffisantes d'eau de l'aquifère Bennichab etou d'autres sources découvertes
et développées par la SOCIÉTÉ pour couvrir les besoins du Projet pendant la durée de
la présente Convention.

Garanties financières

3.4.1 Mouvement des capitaux

(Q)]

(b)

La SOCIÉTÉ est autorisée, pendant toute la durée de la présente Convention, à ouvrir
des comptes en devises étrangères en son nom fi) à la Banque centrale de Mauritanie;
(i) dans les banques commerciales opérant en Mauritanie; et (fi) dans des banques
étrangères opérant en dehors de la Mauritanie; à y détenir des devises et à faire
librement et sans aucune restriction les transferts que requièrent la réalisation du
Projet, la gestion ainsi que la propriété de la SOCIÉTÉ;

Sous réserve du paragraphe 3.4.1 (a), l'ÉTAT consent à la structure des flux financiers
et à l'ouverture des comptes bancaires suivants en Mauritanie et à l'étranger par la
SOCIÉTÉ pour la réalisation du Projet, étant entendu que la SOCIÉTÉ aura ja faculté
en tout temps de modifier tout ou partie du détail de ces arrangements financiers sans
approbation préalable de la part de l'ÉTAT.

La SOCIÉTÉ est autorisée à détenir :

{) Un compte de perception étranger en $US ou toute autre devise;
(ii Un compte séquestre étranger en $US ou toute autre devise:

(ii) Un compte d’exploitation étranger en $US ou toute autre devise;
Gv) Un compte d'exploitation local en $US ou toute autre devise:

{v) Un compte d'assurances étranger en $US ou toute autre devise:
(vi) Un compte de maintien étranger en SUS ou toute autre devise;
(vi) Un compte de distribution étranger en US $ ou toute autre devise.

3.4.2 Distribution des liquidités
L'ÉTAT garantit à la SOCIÉTÉ qu’elle pourra procéder à la «distribution» des surplus de
trésorerie à ses actionnaires à partir de n'importe quel compte bancaire étranger au
nom de la SOCIÉTÉ:

Pour l'application de cet article, le terme «distribution» signifie :

{i) toute distribution sous forme de dividendes, déterminée par la Société,
{ü) tout remboursement d'emprunts aux actionnaires, y compris l'intérêt;

Gi) le remboursement de tout emprunt effectué par Ia SOCIÉTÉ à l’un ou l’autre de ses
actionpaires.

3.43 Rapatriement

a) L'ÉTAT garantit que la SOCIÉTÉ ne sera pas tenue de rapatrier en Mauritanie tout
montant qu’elle détient dans ses comptes bancaires étrangers;

(b) La SOCIÉTÉ reconnaît l'importance pour l'ÉTAT de la prise en compte des recettes
liées à l'extraction de minéraux et de métaux en Mauritanie. À cet effet, la SOCIÉTÉ
s'engage à ouvrir un compte étranger dans une banque de son choix et au nom de la
SOCIÉTÉ, dans lequel ioutes les recettes de la vente de la production seront
déposées.

L'ÉTAT convient que la Banque Centrale de Mauritanie n’aura pas le droit de gérer ou
d'orienter la gestion des comptes bancaires de la SOCIÉTÉ. La SOCIÉTÉ aura le
contrôle total de la gestion du Compte de perception, mais la Banque Centrale de
Mauritanie aura le droit de recevoir des relevés des transactions effectuées sur ce
Compte de perception.

La SOCIÉTÉ aura le plein droit de transférer tous les fonds déposés dans le Compte
de perception, sous réserve des seules exigences de remboursement de ses bailleurs
de fonds.

(c) En plus de reconnaître et de prendre en considération l'importance pour l'ÉTAT de la
prise en compte des recettes liées à l'extraction de minéraux et de métaux en
Mauritanie, la SOCIÉTÉ, sous réserve des modalités des accords de sûreté des prêts
des bailleurs de fonds, transférera des fonds à ses comptes en Mauritanie à intervalles
réguliers pour couvrir avant échéance ses besoins locaux, y compris les salaires et les
traitements des travailleurs, les biens de consommation, les services, les redevances,
les impôts sur le bénéfice et les droits de douane.

3.5 Garanties pour le personnel

3.5.1 Emploi de {a main-d'œuvre nationale

{&) La SOCIÉTÉ accordera la priorité d'embauche aux cadres, ouvriers et employés
mauritaniens adéquatement qualifiés et expérimentés.

(b) La SOCIÉTÉ ne sera pas limitée, sauf tel que prévu aux alinéas (c) et (d) ci-dessous,
dans l'emploi, la sélection, l'affectation ou le licenciement de personnel; pourvu,
toutefois, que l'emploi et les modalités et conditions d'un tel emploi, ainsi que le
licenciement du personnel ou la prise de mesures disciplinaires à son égard soient
effectués conformément (il) aux lois et règlements de la Mauritanie; (ii) à toute
{c)

(a)

convention collective conclue avec tout syndicat reconnu comme représentant tout ou
partie des employés de la SOCIÉTÉ; et (il) aux conditions des contrats individuels
d'emploi.

La SOCIÉTÉ accordera la priorité d'embauche aux cadres, ouvriers qualifiés et
employés mauritaniens que la SOCIÉTÉ estimera nécessaires au bon fonctionnement
du Projet. La SOCIÉTÉ déterminera les étapes nécessaires à l'intégration de la main-
d'œuvre mauritanienne et à la formation des cadres, des ouvriers qualifiés et des
cmployés afin de leur permettre d'occuper les postes d'expatriés au fur et à mesure,
dès que la SOCIÉTÉ sera convaincue qu'ils sont qualifiés et capables d'exercer ces
emplois. La SOCIETE s'engage à mettre en place des programmes de formation et de
perfectionnement au profit du personnel mauritanien ;

Sous réserve du paragraphe (c), il est convenu que la SOCIÉTÉ s’efforcera à réduire
au minimum compatible avec les exigences de la production le nombre d'employés
expatriés à la fin de la troisième année d'exploitation. Auparavant, la SOCIÉTÉ fera
tous les efforts raisonnables pour atteindre cet objectif par la mise en œuvre de vastes
programmes de formation pour son personnel Mauritanien, la priorité étant accordée
aux personnes adéquatement qualifiées d'Akjouit.

3.5.2 Conditions d'emploi du personnel

(a)

(b)

(c)

0]

Gi}

L'ÉTAT s'engage à assurer la liberté d'emploi, d'entrée, de séjour et de départ de la
Mauritanie des actionnaires, cadres, ouvriers étrangers employés par la SOCIÉTÉ,
conformément à la législation en vigueur dont les qualifications et le savoir-faire ne se
trouvent pas sur le marché national de l'emploi.

L'ÉTAT garantit qu’il ne peut être appliqué à la SOCIÉTÉ, pendant toute la durée de la
présente Convention, sous réserve des dispositions d'ordre public (et l'ÉTAT
s'assurera d’aviser promptement la SOCIÉTÉ lorsqu'il considérera que des agents, des
représentants ou des employés de la SOCIÉTÉ sont en contravention de toute
disposition d'ordre public), aucune restriction quelle qu’elle soit des conditions dans
lesquelles la législation en vigueur à la date d'entrée en vigueur de la Convention
GEMAK autorise ce qui suit :

L'entrée et la rentrée en Mauritanie, le séjour et la sortie des agents, des
représentants et des employés de la SOCIÈTÉ ou de ses entrepreneurs, de leurs
agents et représentants, ou encore des représentants des actionnaires de la
SOCIÉTÉ, ainsi que de leurs familles, quelle que soit leur nationalité:

La liberté de circulation et de retour dans leurs patries de ces personnes, de leurs
familles, ainsi que la liberté de transfert de leurs revenus et de leurs biens, libres de
tout impôt et de tout droit;

{ii} La liberté de recrutement et d'emploi par la SOCIÉTÉ des personnes de son choix ou

de leur licenciement, le cas échéant;

{iv} Le personnel expatrié, quelle que soit sa nationalité, ne sera, dans aucune

circonstance, soumis à quelque discrimination que ce soit, de droit ou de fait, et
V'ÉTAT garantit sa sécurité et celle de ses biens.

L'ÉTAT garantit, sur demande de la SOCIÉTÉ, la délivrance sans retard indu de tout
permis de travail et de résidence pour tous les employés expatriés (ainsi que leurs
familles te cas échéant} et les entrepreneurs, pendant la phase de développement ei

de construction du Projet, ainsi que pendant toute la phase d'exploitation, et ceci pour
toute la durée de la présente Convention.

Aucune restriction discriminatoire par rapport aux mesures appliquées aux autres
sociétés, locales ou étrangères, exerçant en Mauritanie ne peut être appliquée à la
SOCIÉTÉ ni à ses employés, à ses entrepreneurs où à ses agents en matière de
législation du travail et du droit social.

3.5.3 Imposition du personnel expatrié

a) L'ÉTAT garantit que l'ensemble du personnel expatrié employé par la SOCIÉTÉ, le
gestionnaire de la SOCIÉTÉ ou par toute autre entité travaillant pour le compte ou
sous-traitante de la SOCIÉTÉ sera totalement exonéré de tout impôt et autre paiement
dus sur les salaires payés à chaque expatrié et ceci durant les douze (12) premiers
mois de leur contrat respectif, à compter de leur entrée en Mauritanie.

La présente exonération cesse d'être applicable dans tous les cas trois (3) années
après le démarrage de la production."

{b) _ À partir de la deuxième année de son entrée en Mauritanie, et dans tous les cas au-
delà de la troisième année de production, chaque expatrié devra payer l'impôt sur les
personnes physiques sur vingt (20) pour cent de son salaire effectif (à l'exclusion des
avantages en nature), un tel impôt sur les personnes physiques étant calculé et
acquitté de la même manière que l'impôt dû par les employés mauritaniens de la
SOCIÉTÉ.

{c) La SOCIÉTÉ s'engage à pourvoir aux besoins sanitaires de son personnel expatrié et
aucune réclamation ne sera faite à l'encontre du système social mauritanien.

3.6 Garanties administratives

3.6.1 L'ÉTAT garantit que la SOCIÉTÉ a, au regard des lois en vigueur en Mauritanie, le
droit d'exploiter librement la Concession minière dénommée CM2 et le droit exclusif de
l'exploiter pendant toute la durée de la présente Convention et d'extraire tous les
minéraux récupérables, y compris en particulier le cuivre, l'or et le cobalt.

3.6.2 L'ÉTAT accepte de transférer à la SOCIÉTÉ la Concession minière (dénommée CM2),
et garantit que les droits conférés à la SOCIÉTÉ sur ladite Concession ne seront ni
limités ni annulés par des mesures prises par l'ÉTAT pendant la durée de la présente
Convention.

3.6.3 Pour le développement de tout autre permis de recherche de la SOCIÉTÉ, il est
entendu que seules les dispositions dans la convention correspondante seront
appliquées.

3.6.4 Terrains

(a) L'ÉTAT fera en sorte d'accorder tous les droits et toutes les autorisations à la
SOCIÉTÉ afin qu'elle puisse exploiter et avoir la jouissance non contestée des terrains
jugés nécessaires par la SOCIÉTÉ; en particulier des terrains pour ériger la cité
minière et les accommodations à Akjoujt et de tout terrain au port de Nouakchott qui
sont, de l'avis de la SOCIÉTÉ, nécessaires à la réalisation du Projet.

10
L'ETAT garantira à la SOCIÈTE le droit mais pas l'obligation d’utiiser le Wharf de
Nouakchott. La SOCIETE garde cependant le droit d'utiliser le Port de Nouakchott
pendent toute la durée de la présente convention.

{(b) L'ÉTAT garantit à la SOCIÉTÉ la libre utilisation et le libre accès des terrains
nécessaires à la SOCIÉTÉ pour la réalisation du Projet, y compris des terrains jugés
nécessaires par la SOCIÉTÉ pour effectuer des projets de développement social dans
et autour de la commune d'Akjoujt. 2

3.6.5 Mouvement des biens

L'ÉTAT garantit qu'il aidera la SOCIÉTÉ à éviter tout retard dans le transfert où le
mouvement, sans que cette énumération ne soit limitative, des matériaux de construction, de
l'équipemert, des terrains, des réactifs, du carburant (y compris, sans limitation, du mazout
lourd, du diesel et autres huiles et lubrifiants), des pièces détachées et de tous les autres
biens requis par la SOCIÉTÉ pour la construction et exploitation du Projet; en particulier la
SOCIÉTÉ se verra conférer un droit à « l'enlèvement direct ».

3.7 Exemptions douanières et fiscales

Par dérogation au régime fiscal des droits d'entrée et de sortie et des impôts directs et
indirects applicabies à la date de signature de la Convention GEMAK ou à tout amendement
qui lui serait apporté pendant la durée de la présente Convention, l'ÉTAT concède à la
SOCIÉTÉ les avantages douaniers, fiscaux et financiers suivants :

(a) Avantages douaniers

ü) La SOCIÉTÉ sera exonérée de tous droits de douane et taxes assimilées {y
compris la TVA) sur les importations de tous produits, matériaux, véhicules, biens
immobiliers et équipements de toute sorte appartenant à la SOCIÉTÉ ou pour
utilisation dans le cadre du Projet, et les produits de consommation nécessaires
où devant être utilisés dans l'usine de traitement et dans l'équipement connexe, y
compris l'équipement mobile et l'équipement minier, mais excluant les articles de
consommation personnels destinés à être utilisés par toute personne employée
par la SOCIÉTÉ ou par ses sous-traitants;

{ii) La SOCIÉTÉ sera exanérée de tous droits de douane et taxes assimilées sur les
exportations de tous produits, marchandises ou matériaux requis par le Projet;

(ii) Les entrepreneurs et les compagnies affiliées de la SOCIÉTÉ seront exonérés de
tous droits de douane et taxes assimilées sur les équipements, les matériaux, les
services (où les services sont d’un type que la SOCIÉTÉ pourrait entreprendre
mais qu'elle a impartis à un fournisseur sous contrat), les fournitures et les biens
de consommation importés par les sous-traitants pour l'exécution des travaux
qu'ils doivent effectuer pour la SOCIÉTÉ, y compris les biens importés en
admission temporaire, pour autant que leur quantité et leur valeur soient
spécifiées dans les contrats de fourniture conclus avec la SOCIÉTÉ;

{iv} _ Tout équipement, décrit sous (1), (i) et (ii) ci-dessus, importé en Mauritanie dans
le cadre du Projet et réexportable sera admis en Mauritanie sous le régime
exceptionnel d'admission temporaire sans paiement de TIC (Taxe Industrielle et
Commerciale), de droits de douane, de taxes assimilées ni de caution:
&)

Tout autre bien ou produit de consommation personnel destiné à l'usage de toute
personne employée par la SOCIÉTÉ ou par ses agents, y compris la nourriture et
les boissons (incluant les boissons alcoolisées), ét non couvert par les
exonérations sous (a) (i}, {ii}, (ii) et (iv) ci-dessus, sera soumis à des droits à un
taux fixe de cinq (6) pour cent.

{b} impôts et taxes autres que les impôts sur le revenu de la SOCIÉTÉ

La SOCIÉTÉ sera exonérée de :

@

(LD)

Gi)

(iv)

W)
(vi)

(vi)

(vü)

tous impôts, droits et autres charges similaires de toute nature, directs ou
indirects, nationaux ou locaux, y compris tout droit d'enregistrement, de timbres et
d'impôt foncier sous toutes leurs formes, ainsi que des taxes assimilées que la
SOCIÉTÉ prendrait en charge.

Cette exonération s'applique également aux activités sociales de la SOCIÉTÉ,
notamment en ce qui concerne les logements et tous les immeubles à caractère
social et leurs équipements ou à la gestion des établissements scolaires et
sanitaires, les centres de formation technique et professionnelle, ainsi qu'à
l'organisation des activités culturelles et de loisirs des employés de la SOCIÉTÉ.

La TCA (« taxe sur le chiffre d'affaires ») et la TPS (« taxe sur les prestations de
services ») relatives aux opérations de vente et de prestation de services entre la
SOCIÉTÉ et ses affiliées incluant, mais ne s'y limitant pas, tout honoraire de
gestion payé au gestionnaire et tout montant payé par la SOCIÉTÉ à ses
entrepreneurs, à ses employés ou à ses agenis en rapport avec les travaux
exécutés pour la SOCIÉTÉ de l'autre part;

tout précompte mobilier et autres taxes assimilées sur les intérêts et produits des
emprunts contractés par la SOCIÉTÉ en tant que préteuse où emprunteuse, et
tout précompte et autres taxes assimilées sur les dividendes versés par la
SOCIÉTÉ à ses actionnaires:

toute rémunération de quelque nature que ce soit attribuée où payée aux
membres non résidants du Conseil d'administration sera exonérée de l'impôt sur
le revenu des personnes physiques et de toute autre taxe;

tout impôt sur le produit de la liquidation de la SOCIÉTÉ;

tous impôts, droits, frais ou autres taxes assimilées dus sur le transfert du produit
de liquidation de ta SOCIÉTÉ, ainsi que sur les intérêts et le principal payables
conformément à la Convention de prêt seront exonérés de tout impôt {sur les
titres) et de toute autre taxe ou redevance;

le transfert des actions de la SOCIÉTÉ entre actionnaires, qu'ils soient résidents
où non en Mauritanie sera exonéré de tous droits, impôts, taxes, frais et autres, y
compris des droits de timbre et d'enregistrement;

tout précompte mobilier sur les paiements effectués par la SOCIÉTÉ à des
fournisseurs mauritaniens ou étrangers pour la fourniture de biens ou de services.
{c}

3.8

(a)

Redevances et impôt sur le revenu de la SOCIÉTÉ

(0)

di)

(iv)

La SOCIÉTÉ paiera à l'ÉTAT des redevances, calculées au taux de trois pour
cent (3%) sur les recettes de vente du Cuivre et de quatre pour cent (4%) sur les
recettes de la vente d'Or. Le terme « recettes de la vente » ne comprend pas les
intérêts ni tout autre revenu généré d'une manière autre que par la vente de la
production, non plus que les frais de traitement, les autres redevances, les frais
d'affinage ou les coûts réels globaux de transport relatifs à la production.

Les redevances sont dues par la SOCIÉTÉ à la fin de chaque trimestre à partir du
début de la production, à la fin de chaque période se terminant au 31 mars, 30
juin, 30 septembre ei 31 décembre, et ce dans les quarante-cinq (45) jours
suivant la fin de chacune de ces périodes. Les redevances sont calculées sur les
recettes brutes reçues de la vente de toute production durant de telles périodes,
tel que ce chiffre apparaît dans les comptes de gestion non audités de la
SOCIÉTÉ. Un rapprochement annuel! sera exécuté et tout paiement de
rajustement requis le cas échéant sera effectué sur la base des états financiers
audités de la SOCIÉTÉ, Une confirmation dûment signée par le commissaire aux
comptes de la SOCIÉTÉ sera fournie à l'ÉTAT dans les 120 jours suivant la fin de
l'exercice social de la SOCIÉTÉ.

La SOCIÉTÉ païiera à l'ÉTAT une redevance de production supplémentaire d'un
montant de soixante quinze centimes américains ($US 0,75) par tonne de minerai
de cuivre traitée. Cette redevance ne sera applicable qu'une fois que les premiers
quinze (15) millions de tonnes de minerai de cuivre seront traitées dans le cadre
du Project et cessera d'être redevable dès que vingt six (26) millions de tonnes de
Minerai de cuivre seront traitées dans le cadre du Projet. Le montant maximum
que la SOCIÉTÉ paiera à l'ÉTAT au titre de cette redevance de production
supplémentaire sera d’un montant de huit millions deux cent cinquante mille
doltars américains ($US 8.250.000).

Les profits de la SOCIÉTÉ ne seront pas assujettis à l'impôt sur le revenu
pendant la période des cinq premières années jusqu'au 20 février 2012. A partir
de cette date, la SOCIÉTÉ acquittera à l'ÉTAT l'impôt sur le revenu des sociétés
calculé au taux de vingt-cinq (25) pour cent et appliqué au revenu taxable net de
la SOCIÉTÉ déterminé conformément aux normes comptables internationales,
prenant en compte les déductions telles que l'amortissement pour les dépenses
de pré production, ainsi que les autres amortissements et déductions. Durant les
cinq (5) premières années de la production et durant toute autre période
d'exonération ou de déficit les déductions et l'amortissement peuvent être
repartés et accumulés sans limite jusqu'à ce que la SOCIÉTÉ dispose d'un
revenu taxable;

À moins d'entente contraire, tous les paiements entre les parties seront effectués
en dollars américains ($US). Advenant que PÉTAT recouvre des sommes en trop
perçu, l'ÉTAT s'engage le cas échéant à rembourser la SOCIÉTÉ ou de telles
sommes pourront légitimement être déduites de tout paiement dû à l'ÉTAT par la
SOCIÉTÉ (par ex. redevances, paiements d'impôts, etc.).

Port de Nouakchott

L'ÉTAT s'engage à mettre à la disposition de la SOCIÉTÉ un terrain approprié situé à
proximité du port de Nouakchott aux fins d’entreposer et de manipuler les biens
transportés via le port, y compris l'importation de tout outillage, équipement et autres
(b)

3.9

(a)

(b)

biens nécessaires dans le cadre du Projet, l'expoitation de tout produit et la
réexportation de l'outillage, de l'équipement et de tout autre bien dont la SOCIÉTÉ n'a
plus besoin.

Sans astreindre cette possibilité d'utilisation du port de Nouakchott, l'ETAT garantit à la
SOCIETE qu'elle pourra utiliser en même temps le Wharf de Nouakchott, suivarit les
possibilités techniques de cette installation.

L'ÉTAT reconnaît son engagement à faciliter à la SOCIÉTÉ les négociations en vue de
la réduction des coûts et charges liés à l'utilisation du port par la SOCIÉTÉ, ses sous-
traitants et affiliées, et il s'engage par les présentes à la faire bénéficier des coûts et
charges au niveau le plus favorable offert en Mauritanie.

Route d’Akjoujt

La SOCIÉTÉ accepte de contribuer à la pérennisation de la route menant de
Nouakchott à Akjoujt, qui a été réhabilitée et renforcée en 1997.

Cette contribution se fera en nature à raison d'un programme de revêtement minimum
de 30 knyan tenant compte des charges à l'essieu appropriées pour l'utilisation de la
route, et de l'utilisation proportionnelle par les véhicules de la SOCIETE (y compris les
véhicules de ses sous-traitants).

ARTICLE 4: ENTRÉE EN VIGUEUR ET DURÉE

La présente Convention, qui entre en vigueur à la date de la publication de la loi transférant
la convention de GEMAK au profit de la SOCIETE (27 juillet 2005), est conclue pour une
période de vingt (20) ans, susceptible de renouvellement, pour une durée de dix (10) ans au
moins à chaque fois.

En cas d'arrêt de la mine pour cas de force majeure et pour une durée qui ne dépasse pas
365 jours, il ne sera pas tenu compte de cetts période dans le décompte de la durée de la

présente convention.

ARTICLE 5; INTERPRETATION ET RÈGLEMENT DES DIFFÉRENDS

5.2

5.3

5.4

Tout différend qui pourrait surgir entre les parties relativement à l’une ou l'autres des
clauses de la présente Convention sera réglé à l'amiable. Advenant qu'un différend
surgisse, la partie plaignante doit aviser l'autre partie des détails complets du différend
et proposer, le cas échéant, une solution.

En cas de désaccord persistant, le différend sera soumis à l'arbitrage du Centre
International pour le Règlement des Différends relatifs aux Investissements (« CIRDI »}
à Washington, D.C., États-Unis d'Amérique, conformément aux règles d'arbitrage
contenues dans la Convention relative au règlement des différends concernant les
investissements entre des États et des ressortissants d’autres États.

L'existence d'un différend de quelque nature que ce soit ne libérera pas l'une ou l’autre
des parties de l'obligation de se conformer pleinement à la présente Convention.

14
ARTICLE 6: RÉVISION

En cas de différend dans l'application ou l'interprétation de la présente Convention, les
parties pourront en réviser d’un commun accord les dispositions. Toute modification ou
avenant à la présente Convention enirera en vigueur de la même manière que pour la
Convention initiale.

ARTICLE 7: ÉLECTION DE DOMICILE - NOTIFICATION

7.1 Élection de domicile

Les parties élisent domicile respectivement :

- Pour PÉTAT, le Ministère de l'Industrie et des Mines,

- Pour la SOCIÉTÉ, à son siège social.
7.2 Notifications
Toute notification, instruction, autorisation, consentement ou demande d'une partie à l'autre,
requis où permis en vertu de la présente Convention, sera donné par écrit et sera effectué
par :
(a) Remise en mains propres par un représentant d’une partie à l'autre, le cas échéant,
(b) Transmission par télécopieur où par courrier international à l'une des adresses suivantes
ou à toute autre adresse qu’une partie pourra indiquer, en tout temps, à l'autre par écrit :
Pour l'ÉTAT :

Ministère de l'Industrie et des Mines

À l'attention de : Mansieur le Ministre de l'industrie et des Mines

BP.199 - NOUAKCHOTT

Télécopieur : (222) 525 69 37/ 525 97 61
Pour la SOCIÉTÉ :

Société des Mines de Cuivre de Mauritanie, SA (« MCM »}

Tevragh Zeina, n° 42, Îlot C

B.P. : 5045

À l'attention de : Monsieur le Directeur Général

Télécopieur : + (222) 524 47 35
T3 Effet de la notification

Les notifications de communication seront supposées avoir été reçues :
(a) sielles sont remises personnellement, au moment de la remise:

(b} sielles sont remises par courrier internatienal, au rnoment de la remise;
(c) si elles sont transmises par télécopieur, au moment indiqué dans le rapport de
transmission de l'émetteur indiquant l'heure, la date de transmission et ie numéro de
télécopieur duquel la communication à été transmise; toutefois, si l'heure de
transmission ne se situe pas avant 16 h d'un jour ouvrable de l'endroit de réception,
la notification sera considérée comme ayant été reçue à la première heure du jour
ouvrable suivant. L'original de la télécopie devra être envoyé pour confirmation.

ARTICLE 8: ENTIÈRETÉ DES AGCCORDS

La présenie Convention comprend et contient lentièreté des accords entre les Parties
concernant le sujet auquel elle se rapporte. La présente Convention remplace tout
engagement, contrat ou accord, explicites ou implicites, entre les Parties, à moins que la
présente Convention n’en dispose différemment.

Sauf dans la mesure des avenants stioulés dans la présente Convention, les parties
confirment que toutes les dispositions de tous les autres documents relatifs à la SOCIÉTÉ et
au Projet continuent à tous les égards d’être en vigueur conformément à leurs modalités
existantes.

Aucune disposition de la présente Convention ne porte préjudice ou atteinte à tout pouvoir,

droit, autorité, discrétion ou recours découlant de la Convention GEMAK avant que la

présente Convention n'entre en vigueur.

Fait à Nouakchott en trois exemplaires (en arabe, français et anglais), le 22 février 2009.
POUR L'ETAT POUR LA SOCIETE

Sopper
à =.
GET Æ —.
nr

sg

_ *
à
Aid Oudaä
SFA

iééf des Mines ren Men

